DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/931,008, filed on November 3, 2015.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,188,274. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims either read on, or would have been obvious in view of, the limitations of the patent.
 	Below is a side-by-side comparison of the application claims 1-2 and patent claim 1.
Application claim 				Patent claim
1. A job processing apparatus that processes a job, comprising:
1. A job processing apparatus that processes a job, comprising:
a storage that stores history information related to jobs processed by the job processing apparatus, and
a storage that stores history information related to jobs processed by the job processing apparatus, and
a processor that executes instructions for causing the job processing apparatus to:
a processor that executes instructions causing the job processing apparatus to:
display a job history screen using the history information stored in the storage;
display a job history screen using the history information stored in the storage and one or more objects;
display a first object that accepts an instruction to print data about history information displayed on the job history screen, and
display a first object that accepts an instruction to print data about history information displayed on the job history screen, wherein, in a case where a logged-in user that is logged into the job processing apparatus has been logged as an administrator, the first object is displayed as one of the displayed on or more objects, and
display a second object that accepts an instruction to display, on the job history screen, only history information of a user that is logged into the job processing apparatus from among the history information stored in the storage, wherein, in a case where the second object is operated by the user, only the history information of the user from among the history information stored in the storage is displayed on the job history screen.
display a second object that accepts an instruction to display, on the job history screen, only history information of a user that is logged into the job processing apparatus among from the history information stored in the storage, wherein, in a case where the second object is operated by the user, only the history information of the user among from the history information stored in the storage is displayed on the job history screen.
2. The job processing apparatus according to claim 1, wherein, in a case where the user has been logged as an administrator, the first object is displayed.
See boldface portion of patent claim 1 above.


 	It is clear from the above comparison that, while neither of Application claims 1 and 2 (which includes all of the limitations of claim 1) is identical to Patent claim 1, each of the limitations recited in Application claims 1 and 2 read on corresponding limitations of Patent claim 1.  Therefore, Application claims 1 and 2 are anticipated by Patent claim 1.
 	Below is a side-by-side comparison of Application claim 3 and Patent claim 2.
Application claim				Patent claim
3. The job processing apparatus according to claim 1, further comprising a printer,
2. The job processing apparatus according to claim 1, further comprising a printer,
wherein the instructions executed by the processor further cause the job processing apparatus to print, by the printer, the data about the history information displayed on the job history screen in a case where the first object is operated.
wherein the instructions executed by the processor further cause the job processing apparatus to print, by the printer, the data about the history information displayed on the job history screen in a case where the first object is operated.

 
	It is clear from the above comparison that each of the limitations recited in Application claim 3 read on corresponding limitations of Patent claim 2.  Therefore, Application claim 3 is anticipated by Patent claim 2.
 	Below is a side-by-side comparison of Application claims 4-5 and Patent claim 3.
Application claim				Patent claim
4. The job processing apparatus according to claim 1, further comprising a scanner,
3. The job processing apparatus according to claim 1, further comprising a scanner,
wherein the history information displayed on the job history screen includes history information related to one or more jobs for transmitting, to a transmission destination, image data that has been generated based on a readout by the scanner.
wherein the history information displayed on the job history screen includes history information related to one or more jobs for transmitting, to a network, image data that has been generated based on a readout by the scanner.
5. The job processing apparatus according to claim 4, wherein the one or more jobs are one or more jobs for transmitting the image data to the transmission destination via a network.
See boldface portion of patent claim 1 above. 

.
  	Application claims 4-5 differ from Patent claim 3 only in that the Application claims recite transmitting one or more jobs to a transmission destination (Application claim 4) via a network (Application claim 5), while Patent claim 3 recites transmitting one or more jobs to a network.  However, as would have been obvious to one of ordinary skill in the art, print jobs sent from a transmission source are always sent to a destination, typically a printer or other image processing apparatus, via a network.   
	Below is a side-by-side comparison of Application claims 6-7 and Patent claims 4-5.


Application claim 				Patent claim
6. The job processing apparatus according to claim 1, wherein information for identifying the user is displayed with the job history screen.
4. The job processing apparatus according to claim 1, wherein information for identifying the user is displayed with the job history screen.
7. The job processing apparatus according to claim 1, wherein the stored history information includes identification information of a user who designated execution of a job and an execution result of the job.
5. The job processing apparatus according to claim 1, wherein the stored history information includes identification information of a user who designated execution of a job and an execution result of the job.


	It is clear from the above comparison that each of the limitations recited in Application claims 6 and 7 read on corresponding limitations of Patent claims 4 and 5.  Therefore, Application claims 6 and 7 are anticipated by Patent claims 4 and 5.
	Below is a side-by-side comparison of the application claims 8-9 and patent claim 6.
Application claim 				Patent claim
8. A method of a job processing apparatus that processes a job and comprises a storage that stores history information related to jobs processed by the job processing apparatus, the method comprising:
6. A job processing method of a job processing apparatus that processes a job and comprises a storage that stores history information related to jobs processed by the job processing apparatus, the job processing method comprising:
displaying a job history screen using the history information stored in the storage;
displaying  a job history screen using the history information stored in the storage and one or more objects;
displaying a first object that accepts an instruction to print data about history information displayed on the job history screen, and
displaying a first object that accepts an instruction to print data about history information displayed on the job history screen, wherein, in a case where a logged-in user that is logged into the job processing apparatus has been logged as an administrator, the first object is displayed as one of the displayed on or more objects, and
displaying a second object that accepts an instruction to display, on the job history screen, only history information of a user that is logged into the job processing apparatus from among the history information stored in the storage, wherein, in a case where the second object is operated by the user, only the history information of the user from among the history information stored in the storage is displayed on the job history screen.
displaying a second object that accepts an instruction to display, on the job history screen, only history information of a user among from the history information stored in the storage, wherein, in a case where the second object is operated by the user, only the history information of the user among from the history information stored in the storage is displayed on the job history screen.
9. The method according to claim 8, wherein, in a case where the user has been logged as an administrator, the first object is displayed.
See boldface portion of Patent claim 6 above.


 	While neither of Application claims 8 and 9 (which includes all of the limitations of claim 1) is identical to Patent claim 6,It is clear from the above comparison that each of the limitations recited in Application claims 8 and 9 read directly on corresponding limitations of Patent claim 6, except that the last section of Application claim 8 recites a user “that is logged into the job processing apparatus.”  While the last section of Patent claim 6 does not expressly state that the user is logged into the job processing apparatus, it is clear from the second-to-last section of Patent claim 6 that a user of the apparatus is indeed logged in (see boldface portion of Patent claim 6 above).  Therefore, Application claims 8 and 9 are anticipated by Patent claim 6.
 	Below is a side-by-side comparison of Application claim 10 and Patent claim 7.
Application claim				Patent claim
10. The method according to claim 8, wherein the data about the history information displayed on the job history screen is printed by a printer of the job processing apparatus in a case where the first object is operated.
7. The job processing method according to claim 6, wherein the data about the history information displayed on the job history screen is printed by the printer in a case where the first object is operated.

 
	It is clear from the above comparison that each of the limitations recited in Application claim 10 read on corresponding limitations of Patent claim 7.  Therefore, Application claim 10 is anticipated by Patent claim 7.
 	Below is a side-by-side comparison of Application claims 11-12 and Patent claim 8.
Application claim				Patent claim
11. The method according to claim 8, wherein the history information displayed on the job history screen includes history information related to one or more jobs for transmitting, to a transmission destination, image data that has been generated based on a readout by a scanner of the job processing apparatus.
8. The job processing method according to claim 6, wherein the history information displayed on the job history screen includes history information related to one or more jobs for transmitting, to a network, image data that has been generated based on a readout by a scanner. 
12. The method according to claim 11, wherein the one or more jobs are one or more jobs for transmitting the image data to the transmission destination via a network.
See boldface portion of patent claim 1 above. 

.
  	Application claims 11-12 differ from Patent claim 8 only in that the Application claims recite transmitting one or more jobs to a transmission destination (Application claim 4) via a network (Application claim 5), while Patent claim 3 recites transmitting one or more jobs to a network.  However, as would have been obvious to one of ordinary skill in the art, print jobs sent from a transmission source are always sent to a destination, typically a printer or other image processing apparatus, via a network.   
	Below is a side-by-side comparison of Application claims 13-14 and Patent claims 9-10.
Application claim 				Patent claim
13. The method according to claim 8, wherein information for identifying the user is displayed with the job history screen.
9. The job processing method according to claim 6, wherein information for identifying the user is displayed with the job history screen.
14. The method according to claim 8, wherein the stored history information includes identification information of a user who designated execution of a job and an execution result of the job.
10. The job processing method according to claim 6, wherein the stored history information includes identification information of a user who designated execution of a job and an execution result of the job.


	It is clear from the above comparison that each of the limitations recited in Application claims 13 and 14 read on corresponding limitations of Patent claims 9 and 10.  Therefore, Application claims 13 and 14 are anticipated by Patent claims 9 and 10.
 
 Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 3-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0082137 (hereinafter “Matoba”).
 	Regarding claim 1, Matoba discloses a job processing apparatus that processes a job (MFP 101 (paragraph [0026])), comprising:
	- a storage that stores history information related to jobs processed by the job processing apparatus (job history storage unit 308 records result of transmission job (paragraph [0044])), and
	- a processor (CPU 201 executes programs stored in memory 202  (paragraph [0033])) that executes instructions for causing the job processing apparatus to:
	- display a job history screen using the history information stored in the storage (job history screen 600 displayed on operation unit 207 (paragraph [0071])); 
	- display a first object that accepts an instruction print data about history information displayed on the job history screen (“print list” button displayed on job history screen (Fig. 5)), and
	- display a second object that accepts an instruction to display, on the job history screen, only history information of a user that is logged into the job processing apparatus from among the history information stored in the storage, wherein, in a case where the second object is operated by the user, only the history information of the user from among the history information stored in the storage is displayed on the job history screen (job situation/history indication change buttons 601 used to select display on the job history screen from among a list of job statuses during execution and a list of job histories that have been executed (paragraph [0072]); only job history information corresponding to login user “kato” displayed when “job history” button is selected (Fig. 5)).
 	Regarding claim 3, Matoba further comprises a printer (printing unit 206 (paragraph [0035])),
	- wherein the instructions executed by the processor further cause the job processing apparatus to print, by the printer, the data about the history information displayed on the job history screen in a case where the first object is operated (“print list” button displayed on job history screen (Fig. 5)).
 	Regarding claim 4, Matoba further comprises a scanner (scanner unit 205 (paragraph [0035])), 
 	- wherein the history information displayed on the job history screen includes history information related to one or more jobs for transmitting, to a transmission destination, image data that has been generated based on a readout by the scanner (when transmission job is executed, image data generated by reading original with scanner unit (paragraph [0061]); destination information designated as transmitting destinations of transmission jobs displayed on address display column 603 (paragraph [0074])).
 	Regarding claim 5, Matoba discloses: wherein the one or more jobs are one or more jobs for transmitting the image data to the transmission destination via a network (image forming apparatus has network interface that connects with network 100 and exchanges various data, and can transmit image file to file server 102 and PC 103 through network (paragraph [0026])).
 	Regarding claim 6, Matoba discloses: wherein information for identifying the user is displayed with the job history screen (identity of login user “kato” displayed on job history screen (Fig. 5)).	
 	Regarding claim 7, Matoba discloses: wherein the stored history information includes identification information of a user who designated execution of a job and an execution result of the job (transmission control module 303 records result of transmission job in job history storage unit (paragraph [0044]); job history information stored in job history storage unit includes user information 503 that specifies the user who executed the job (paragraphs [0058]-[0060])).
 	Regarding claim 8, Matoba discloses a method of a job processing apparatus that processes a job (MFP 101 (paragraph [0026])) and comprises a storage that stores history information related to jobs processed by the job processing apparatus (job history storage unit 308 records result of transmission job (paragraph [0044])), the method comprising:
 	- displaying a job history screen using the history information stored in the storage (job history screen 600 displayed on operation unit 207 (paragraph [0071])); 
	- displaying a first object that accepts an instruction to print data about history information displayed on the job history screen (“print list” button displayed on job history screen (Fig. 5)), and
 	- displaying a second object that accepts an instruction to display, on the job history screen, only history information of a user that is logged into the job processing apparatus from among the history information stored in the storage, wherein, in a case where the second object is operated by the user, only the history information of the user from among the history information stored in the storage is displayed on the job history screen (job situation/history indication change buttons 601 used to select display on the job history screen from among a list of job statuses during execution and a list of job histories that have been executed (paragraph [0072]); only job history information corresponding to login user “kato” displayed when “job history” button is selected (Fig. 5)).
 	Regarding claim 10, Matoba discloses: wherein the data about the history information displayed on the job history screen is printed by a printer of the job processing apparatus in a case where the first object is operated (“print list” button displayed on job history screen (Fig. 5)).
 	Regarding claim 11, Matoba discloses: wherein the history information displayed on the job history screen includes history information related to one or more jobs for transmitting, to a transmission destination, image data that has been generated based on a readout by a scanner of the job processing apparatus (when transmission job is executed, image data generated by reading original with scanner unit (paragraph [0061]); destination information designated as transmitting destinations of transmission jobs displayed on address display column 603 (paragraph [0074])).
 	Regarding claim 12, Matoba discloses: wherein the one or more jobs are one or more jobs for transmitting the image data to the transmission destination via a network (image forming apparatus has network interface that connects with network 100 and exchanges various data, and can transmit image file to file server 102 and PC 103 through network (paragraph [0026])).
 	Regarding claim 13, Matoba discloses: wherein information for identifying the user is displayed with the job history screen (identity of login user “kato” displayed on job history screen (Fig. 5)).
 	Regarding claim 14, Matoba discloses: wherein the stored history information includes identification information of a user who designated execution of a job and an execution result of the job (transmission control module 303 records result of transmission job in job history storage unit (paragraph [0044]); job history information stored in job history storage unit includes user information 503 that specifies the user who executed the job (paragraphs [0058]-[0060])).
Allowable Subject Matter
9.	Regarding claims 2 and 9, outside of parent U.S. Patent No. 11,188,274, the cited prior art fails to disclose or suggest Applicant’s job processing apparatus according to claim 1, or method according to claim 8, “wherein, in a case where the user has been logged as an administrator, the first object is displayed.”  Claims 2 and 9 are currently rejected on the ground of nonstatutory double patenting (see above).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677